GARRETT, Judge.
We affirm1 except as to the trial judge’s denial of appellants’ post trial motion to release the video cassette containing the surveillance film. The appellants should have access to the original cassette for analysis by their designated photographic expert, subject to any reasonable conditions imposed by the trial judge. If the analysis supports the allegations of inappropriate editing, appellants may seek relief from judgment. Fla.R.Civ.P. 1.540(b).
AFFIRMED IN PART; REVERSED IN PART AND REMANDED FOR FURTHER PROCEEDINGS CONSISTENT HEREWITH.
ANSTEAD, J., concurs.
LETTS, J., dissents in part with opinion.

. The appellant, Philip Ross, put on a show by moaning and limping in front of the jury. The appellee, The North River Insurance Company, was allowed to show the jury a surveillance film taken after the trial had begun. The verdict gave the better reviews to the appellee.